DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 04/20/2022.
•    Claims 1-4 and 7-9 have been amended.
•    Claims 5-6 and 10 have been canceled.
•    Claim 11 has been added.
•    Claims 1-4, 7-9 and 11 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. JP2018-107581, filed on 06/05/2018 has been received.
The examiner acknowledges that the instant application is a national stage entry of PCT/JP2019/000179, filed 01/08/2019.

Information Disclosure Statement
	Information Disclosure Statement received 05/26/2022 has been reviewed and considered.

Response to Amendment
In light of Applicant’s amendments, filed on 04/20/2022, the claims are no longer being interpreted to invoke 112(f).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:

With regards to claim 1, the limitation “a processor which, when executing at least one program, configures the processor to” (lines 5-6) appears to have a grammatical error. The limitation should likely read “a processor which, when executing at least one program, is configured to.”
With regards to claim 7, the limitation “detects a category relationship” (line 5) appears to have a grammatical error. The limitation should likely read “detect a category relationship.”
With regards to claim 11, the limitation “the processor” (line 26) appears to have no antecedent basis. The examiner interprets this limitation to read “a processor.”

Appropriate correction is required.




Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regards to claims 1 and 11, these claims recites the limitation “the category ID.” Claim 1: Lines 13-14; Claim 11: Line 9. These claims previously recite “at least a category ID for each information classification of e-commerce information, product name information, or category information.” Thus, a category ID may exist for each information classification. In a case where there are multiple information classifications, there could be multiple category IDs registered. Therefore is unclear to what category ID the limitation “the category ID” refers. Is it a category ID of a specific information classification? In the case of multiple information classifications, does it refer to each category ID, or to a single category ID? The examiner interprets this limitation to refer to a single category ID of one or more registered category IDs.
With regards to claims 1 and 11, these claims recite the limitation “the category ID of the buyer.” Claim 1: Lines 15-16; Claim 11: Line 11. The claim previously recites “at least a category ID,” but never recites “a category ID of the buyer.” Accordingly, there is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a category ID of the buyer.”
With regards to claims 1 and 11, these claims recite the limitation “the category ID of the supplier.” Claim 1: Line 16; Claim 11: Line 11. The claim previously recites “at least a category ID,” but never recites “a category ID of the supplier.” Accordingly, there is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a category ID of the supplier.”
With regards to claims 1 and 11, these claims recite the limitation “the category ID related to an unregistered product name code.” Claim 1: Line 21; Claim 11: Line 14. The claim previously recites “at least a category ID,” but never recites “a category ID related to an unregistered product name code.” Furthermore, the limitation further recites that this ID is registered, suggesting it is different than the previously recited registered “at least a category ID.” Accordingly, there is insufficient antecedent basis for this limitation in this claim. The examiner interprets this limitation to read “a category ID related to an unregistered product name code.”
With regards to claims 1 and 11, these claims recites the limitation “the category ID registered by the processor.” Claim 1: Lines 25-26; Claim 11: Lines 17-18. These claims previously recite “at least a category ID,” that is registered, and a “detected category ID,” that is registered. Thus, it is unclear if this category ID registered by the processor refers to either of the previously recited registered category IDs, or to a different registered category ID. The examiner interprets this limitation to refer to any registered category ID.
With regards to claims 1 and 11, these claims recites the limitation “in a case that a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, the processor is configured to extract all category IDs registered as that product name code from the buyer product name information or the supplier product name information using the detected category ID, and acquire a category name from buyer category information or supplier category information with the detected category ID.” Claim 1: Lines 29-34; Claim 11: Lines 20-25. This limitation is grammatically unclear. Initially, it is unclear what the role of the detected category ID is in this limitation. It begins with a determination that a category name and a product name code are not registered in shared category name dictionary information “based on the detected category ID.” This seems to indicate that the category name and product name code bear some relation to the category ID, and this relationship indicates this information is not registered. However, the limitation then proceeds to recite extracting all category IDs registered as that product name code “using the detected category ID.” It is unclear how this is to occur. How is the category ID used? If all category IDs registered as that product name are extracted, then how would the detected category ID be used to determine that? It seems to be information that is entirely reliant on the product name code. Further, the limitation recites acquiring a category name “with the detected category ID.” Does this indicate that the detected category ID is used to acquire the category name? Or simply that the category name bears some relation to the detected category ID? The examiner interprets this limitation to mean that when a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, the processor is configured to extract all category IDs registered as that product name code from the buyer product name information or the supplier product name information, and acquire a category name from buyer category information or supplier category information which is associated in some way with the detected category ID.
Dependent claims 2-4, and 7-9 are rejected for at least the same rationale as set forth in the above paragraph.

With regards to claim 7, this claim recites the limitation “acquire a list of category names from a category group ID from shared category name dictionary information, and detects a category relationship with respect to the acquired list of category names.” Lines 2-5. This limitation is grammatically unclear. It is unclear how a list of category names may be acquired from a category group ID. If a category group ID is an ID, how is a list of category names to be acquired from that? The examiner interprets this limitation to mean that the category matching function acquires a list of category names associated with a category group ID from shared category name dictionary information, and detects a category relationship with respect to the acquired list of category names.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-4 and 7-9 are directed to a machine, and claim 11 is directed to a process. Therefore, claims 1-4, 7-9, and 11 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).
The claims are then analyzed to determine if the claims are directed to a judicial exception. See MPEP 2106.04. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong 1 of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong 2 of Step 2A).  See 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”.  
Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
registering information about e-commerce conducted between a buyer and a supplier, information about a product name that is dealt with in the e-commerce, and information about a category including a product name and at least a category ID for each information classification of e-commerce information, product name information, or category information; 
performing a comparison between the category ID registered by the data registration function and category relationship information including a degree of relevance between a category ID of the buyer and a category ID of the supplier; and
register unregistered category information in shared category name dictionary information,
wherein: 
when the category ID related to an unregistered product name code is detected in product name information, registering the detected category ID into buyer product name information or supplier product name information, 
when a category relationship is detected in the category ID registered, registering information indicating the degree of relevance in category relationship information,
in a case that a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, extracting all category IDs registered as that product name code from the buyer product name information or the supplier product name information using the detected category ID, and acquiring a category name from buyer category information or supplier category information with the detected category ID, and 
when a category group ID is acquired with the category name based on the comparison between the category ID registered by the data registration function and the category relationship information including the degree of relevance between the category ID of the buyer and the category ID of the supplier, registering a category name acquired as the category group ID in shared category name dictionary information.
The above limitations recite the concept of registering relevant product information.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to sales activities and behaviors because registering information related to e-commerce transactions between a buyer and a supplier is a sales activity. This is further illustrated in the Specification, paragraph [0008], describing the how the invention allows buyers to search transaction information for the purposes of finding suppliers. Independent claim 11 recites similar limitations as claim 1, and as such, independent claim 11 falls within the same identified grouping of abstract ideas as claim 1. Accordingly, under Prong One of Step 2A of the 2019 PEG, claims 1 and 11 recite an abstract idea (Step 2A, Prong One: YES).
Under Prong Two of Step 2A of the 2019 PEG, claims 1 and 11 recite an additional element, such as a processor. The additional element is described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claims 1 and 11 merely invoke such additional elements as a tool to perform the abstract idea.  Implementing an abstract idea on a generic computer is not indicative of integration into a practical application.  Similar to the limitations of Alice, claims 1 and 11 merely recite a commonplace business method (i.e., registering product information) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claims 1 and 11 generally link the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claims 1 and 11 specifying that the abstract idea of registering relevant product information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for at least the following reasons.
Returning to independent claims 1 and 11, these claims recite an additional element, such as a processor. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 11 are manual processes, e.g., receiving information, analyzing information, sending information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claims 1 and 11 merely recite the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claims 1 and 11 specifying that the abstract idea of registering relevant product information is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Court considered the additional elements “as an ordered combination,” and determined that “the computer components…‘[a]dd nothing…that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-4 and 7-9, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-4 and 7-9 further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors.  Dependent claims 2-4 and 7-9 fail to identify additional elements and as such, are not indicative of integration into a practical application.  As such, under Step 2A, dependent claims 2-4 and 7-9 are “directed to” an abstract idea.  Similar to the discussion above with respect to claims 1 and 11, dependent claims 2-4 and 7-9, analyzed individually and as an ordered combination, merely further define the commonplace business method (i.e., registering product information) being applied on a general purpose computer and, therefore, do not amount to significantly more than the abstract idea itself.  See MPEP 2106.05(f)(2).  Further, these limitations generally link the use of the abstract idea to a particular technological environment or field of use. Accordingly, under the Alice/Mayo test, claims 1-4, 7-9, and 11 are ineligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Friedland et al. (US 20100030661 A1), hereinafter Friedland, in view of previously cited Clendinning et al. (US 20140304220 A1), hereinafter Clendinning.

In regards to claim 1, Friedland discloses a transaction management system for managing transactions between a buyer and a supplier by using information on e-commerce between the buyer and the supplier, the transaction management system comprising (Friedland: [0093]): 
a processor which, when executing at least one program, configures the processor to (Friedland: [0005]):
register information about e-commerce conducted between a buyer and a supplier, information about a product name that is dealt with in the e-commerce, and information about a category including a product name and at least a category ID for each information classification of e-commerce information, product name information, or category information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; [0050] – “The order history information can be associated with orders placed through the interactive environment 112 and/or orders placed at a food purveyor's website/application by the restaurant operator”; see also [0065]; examiner note: the product categories/sub-categories, and other product attribute information are interpreted to be category IDs); 
perform a comparison between the category ID registered by the data registration function and category relationship information including a degree of relevance between a category ID of the buyer and a category ID of the supplier (Friedland: [0095] and Fig. 5 – “FIG. 5 shows Item_1 504 selected by the restaurant operator is a beef brisket offered by the food purveyor Sysco. A comparable beef brisket from the food purveyor Gordon Food Service is shown to the operator so that the operator can compare prices, packaging, and the like. This enables the restaurant operator to identify the best deal and save money. A restaurant operator, in one embodiment, can manually load comparable information into the interactive environment 112”; the examiner note: The description of each item in Fig. 5 displays category IDs (i.e., beef brisket etc.) which are all compared in a table, the degree of relevance is that they are noted in Fig. 5 to be comparable items; the description/category of the item from the previous order is interpreted to be a buyer category ID because it is associated with a buyer’s order history; the descriptions from product listings of other suppliers are interpreted to be a category ID of the supplier):
register unregistered category information in shared category name dictionary information, wherein (Friedland: [0068] – “these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 lbs’…the restaurant operator can instruct the interactive environment to always display units of measurement in pound using the form ‘lbs’. In this embodiment, the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”; the examiner interprets the non-normalized weight to be an unregistered category information, it is registered in the form of “lbs” i.e., into shared category name dictionary information); 
when the category ID related to an unregistered product characteristic is detected in product name information, the processor is configured to register the detected category ID into buyer product name information or supplier product name information (Friedland: [0068] – “the interactive environment manager 125 can standardize these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 lbs’…the restaurant operator can instruct the interactive environment to always display units of measurement in pound using the form ‘lbs’. In this embodiment, the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”; the examiner interprets the restaurant operator’s choice of form of measurement to be buyer product name information because the buyer has selected this name form), and
when a category relationship is detected in the category ID registered by the processor, the processor is configured to register information indicating the degree of relevance in category relationship information (Friedland: [0097] and Fig. 5 – “The information retrieval manager 128 then identifies comparable products/item…information retrieval manager 128 can compare items numbers, descriptions, brand, packaging, and other information to determine products that are substantially similar to items currently in the order form 502”; [0099] – “the information retrieval manager 128 not only searches for comparable products comprising product information of ‘5 pounds’, but also searches for products with product information comprising any of the related abbreviations and/or synonyms such as ‘5 lbs’, ‘five pounds’, etc”; the examiner notes that product information being presented to the user as comparable (as seen in Fig. 5) is information indicating the degree of relevance; the descriptions are interpreted to be category IDs); and
an analysis being the comparison between the category ID registered by the data registration function and the category relationship information including the degree of relevance between the category ID of the buyer and the category ID of the supplier (Friedland: [0095] and Fig. 5 – “FIG. 5 shows Item_1 504 selected by the restaurant operator is a beef brisket offered by the food purveyor Sysco. A comparable beef brisket from the food purveyor Gordon Food Service is shown to the operator so that the operator can compare prices, packaging, and the like. This enables the restaurant operator to identify the best deal and save money. A restaurant operator, in one embodiment, can manually load comparable information into the interactive environment 112”; the examiner note: The description of each item in Fig. 5 displays category IDs (i.e., beef brisket etc.) which are all compared in a table, the degree of relevance is that they are noted in Fig. 5 to be comparable items; the description/category of the item from the previous order is interpreted to be a buyer category ID because it is associated with a buyer’s order history; the descriptions from product listings of other suppliers are interpreted to be a category ID of the supplier).
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose that an unregistered product characteristic is an unregistered product name code; that a product name code is a product characteristic; in a case that a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, the processor is configured to extract all category IDs registered as that product name code from the buyer product name information or the supplier product name information using the detected category ID, and acquire a category name from buyer category information or supplier category information with the detected category ID, and when a category group ID is acquired from the processor with the category name based on an analysis, the processor is configured to register a category name acquired as the category group ID in shared category name dictionary information. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that an unregistered product characteristic is an unregistered product name code; where a characteristic is a product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU);
in a case that a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, the processor is configured to extract all category IDs registered as that product name code from the buyer product name information or the supplier product name information using the detected category ID, and acquire a category name from buyer category information or supplier category information with the detected category ID (Clendinning: [0045-0046] – “the present disclosure provides a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value”; [0048-0049] – “At step 1004 it is determined whether or not the product identifier contained in the new information is found in the product map 2000…if the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated. It is noted that translations are performed in a product-specific manner”; [0012] – “A table defining a retailer's product line may, for example, have product names, product numbers (e.g., Stock Keeping Units or SKUs), prices and other product features. Each row of this table holds data for a single product and each column holds a single attribute, such as a product name”; the product map is interpreted to be supplier category information; a normalized attribute is the acquired category name and a non-normalized attribute is the category name that is unregistered); and 
when a category group ID is acquired from the processor with the category name based on an analysis, the processor is configured to register a category name acquired as the category group ID in shared category name dictionary information (Clendinning: [0045-0046] – “the present disclosure provides a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value”; [0048-0050] – “At step 1004 it is determined whether or not the product identifier contained in the new information is found in the product map 2000…if the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated…For each of the attributes an alias list is maintained containing all known aliases for the canonical attribute”; the examiner interprets aliases and normalized values to be category group IDs).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the unregistered product name code and the data registration of Clendinning in the system of Friedland because Friedland already discloses standardizing product information and Clendinning is merely demonstrating that the this may include product codes and data registration. Additionally, it would have been obvious to have included that an unregistered product characteristic is an unregistered product name code; that a product name code is a product characteristic; in a case that a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, the processor is configured to extract all category IDs registered as that product name code from the buyer product name information or the supplier product name information using the detected category ID, and acquire a category name from buyer category information or supplier category information with the detected category ID, and when a category group ID is acquired from the processor with the category name based on an analysis, the processor is configured to register a category name acquired as the category group ID in shared category name dictionary information as taught by Clendinning because normalized information is well-known and the use of it in a product purchase setting would have allowed a system to organize and present product and vendor information for easy access by consumers (Clendinning: [0010]).

In regards to claim 2, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses wherein the processor is further configured to: register a data file including a product characteristic acquired from an external system for each information classification (Friedland: [0068] – “the interactive environment manager 125 can standardize these units of measurement forms so that the same form or unit of measurement is displayed. For example, one purveyor may show that a package size is ‘ 2/6#’ while another purveyor shows that the package size is ‘2@6 lbs’…the restaurant operator can instruct the interactive environment to always display units of measurement in pound using the form ‘lbs’. In this embodiment, the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”), and 
register, to transaction data information, the buyer product name information, or the supplier product name information, wherein information for a data file is obtained by converting a format of an acquired data file using the format conversion function for each information classification (Friedland: [0060] – “Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information, and the like”; [0068] – “the interactive environment manager 125 converts all forms of the pound unit of measurement into ‘lbs’”); the examiner notes the weight standardization is interpreted to be the data file conversion).
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose that a product characteristic is a product name code. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that a product characteristic is a product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; see also [0061]; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 3, Friedland/Clendinning teaches the system of claim 2. Friedland further discloses wherein the processor is further configured to: register category information to category registration request information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…the restaurant operator sets up an order guide at each food purveyor so that he/she does not have to enter the same information for repeated orders. Information in an order guide can include (but is not limited to)…product category/sub-category”; see also [0061]).

In regards to claim 4, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses wherein the processor is further configured to: register, for each information classification, data to be updated from a list display screen (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; [0063] and Fig. 3 – “order guide information can then be displayed to the restaurant operator. For example, FIG. 3 shows one example, of the interactive environment 112 presenting order guide information to a restaurant operator”); and 
register, for each information classification, data to be updated from the list display screen to transaction data information, buyer product name information, or supplier product name information (Friedland: [0060] – “An order guide, in one embodiment, is an established order template that the restaurant operator has setup at one or more food purveyors…Information in an order guide can include (but is not limited to) the purveyor name, product category/sub-category, product name and/or description, product package size, product brand, bar code or UPC information, pricing information”; [0063] and Fig. 3 – “order guide information can then be displayed to the restaurant operator. For example, FIG. 3 shows one example, of the interactive environment 112 presenting order guide information to a restaurant operator”; the examiner notes the order guide includes all of transaction data information, buyer product name information, and supplier product name information).

In regards to claim 7, Friedland/Clendinning teaches the system of claim 1. Yet Friedland does not explicitly disclose wherein the processor is further configured to: acquire a list of category names from a category group ID from shared category name dictionary information, and detect a category relationship with respect to the acquired list of category names.
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
wherein the processor is further configured to: acquire a list of category names from a category group ID from shared category name dictionary information, and detect a category relationship with respect to the acquired list of category names (Clendinning: [0045-0046] – “the present disclosure provides a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value”; [0048-0050] – “At step 1004 it is determined whether or not the product identifier contained in the new information is found in the product map 2000…if the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated…For each of the attributes an alias list is maintained containing all known aliases for the canonical attribute”; the examiner interprets aliases and normalized values to be category group IDs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 8, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses wherein the processor is further configured to: register, in category relationship information, information indicating a different degree of relevance according to an information classification of an acquired product characteristic in a detected category relationship (Friedland: [0095] and Fig. 5 – “FIG. 5 shows Item_1 504 selected by the restaurant operator is a beef brisket offered by the food purveyor Sysco. A comparable beef brisket from the food purveyor Gordon Food Service is shown to the operator so that the operator can compare prices, packaging, and the like. This enables the restaurant operator to identify the best deal and save money. A restaurant operator, in one embodiment, can manually load comparable information into the interactive environment 112”; the examiner notes that comparability according to type, packaging, and pricing indicated multiple degrees of relevance). 
Friedland further discloses product codes (Friedland: [0060] – “Information in an order guide can include…bar code or UPC information”), yet Friedland does not explicitly disclose that a product characteristic is a product name code. 
However, Clendinning teaches a similar product information system (Clendinning: [abstract]), including 
that a product characteristic is a product name code (Clendinning: [0015] – “a merchant may elect to store product information, such as a product SKU…Another merchant may elect to store a different product SKU…In this situation, an SQL query designed to retrieve a product price from one merchant's database is not useful for retrieving the price for the same product in the other merchant's database because the differences in data types require the use of different SQL queries”; [0065] – “name database 10 assigns a universal SKU 50 to every product. The universal SKU 50 may be, for example, an alphanumeric code”; see also [0061]; the examiner notes the merchant SKUs are unregistered because they are not the universal SKU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed inventions to combine Clendinning with Friedland for the reasons identified above with respect to claim 1.

In regards to claim 9, Friedland/Clendinning teaches the system of claim 1. Friedland further discloses wherein the processor is further configured to: electronically or visually output information indicating at least the degree of relevance (Friedland: [0097] and Fig. 5 – “The information retrieval manager 128 then identifies comparable products/item…information retrieval manager 128 can compare items numbers, descriptions, brand, packaging, and other information to determine products that are substantially similar to items currently in the order form 502… The information retrieval manager 128 can use this information from the current operator and/or other operators to automatically identify and display comparable products to the restaurant operator”).

In regards to claim 11, claim 11 is directed to a method. Claim 11 recites limitations that are substantially parallel in nature to those addressed above for claim 1 which is directed towards a method. The combined system of Friedland/Clendinning teaches the limitations of claim 1 as noted above. Friedland further discloses a method (Friedland: [0004]). Claim 11 is therefore rejected for the reasons set forth above in claim 1 and in this paragraph.

Response to Arguments
Applicant's arguments filed 04/20/22 have been fully considered.

35 U.S.C. § 112
Applicant argues the claims overcome the 112 rejections. Remarks page 9. The examiner disagrees. While the claims are no longer interpreted to invoke 112(f), and the corresponding 112 rejections have been withdrawn, the claim amendments did not overcome all of the 112(b) rejections. Further, the claim amendments have given rise to new 112(b) rejections, as discussed above.


35 U.S.C. § 101
Applicant argues the claims are patent eligible because the claims do not recite Certain Methods of Organizing Human Activity. Remarks pages 9-10. The examiner disagrees. The claims recite steps including registering product information related to buyers and sellers. Therefore, the claims being directed to an abstract idea of registering relevant product information is not a description of the claims at a high level of abstraction untethered from the language of the claim. The examiner points to the various recent court decisions, such as Ultramercial Inc. v. Hulu and Cyberfone Systems v. CNN Interactive Group, for examples of claims that, on their face, recited complex ideas/interactions but were construed more broadly in terms of the abstract idea they directed themselves to. The October 2019 Update: Subject Matter Eligibility further highlights that a claim recites a judicial exception (e.g., an abstract idea) when the judicial exception is “set forth” or “described” in the claim. Claims can “describe” an abstract concept without ever explicitly stating the abstract concept, e.g., the claims in Alice “described” the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.” Every limitation of the claims is regarding analysis and registration of product information. This is further highlighted in paragraph [0009] of the Specification, discussing managing transactions between a buyer and a supplier. Furthermore, the examiner notes that, as shown in the rejection of claims under 35 U.S.C. 101 above and in the previous Office Action, the limitations directed to the abstract idea are directly quoted from the claim. Accordingly, the claims recite Certain Methods of Organizing Human Activity.
Applicant argues the claims are patent eligible because “the limitations, at a minimum, integrate any abstract idea contained in claim 1 into a practical application.” Remarks page 12. The examiner disagrees. The 2019 PEG sets forth, in Step 2A Prong Two, that a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” The evaluation of Prong Two requires the use of the considerations (e.g. improving technology, effecting a particular treatment or prophylaxis, implementing with a particular machine, etc.) identified by the Supreme Court and the Federal Circuit, to ensure that the claim as a whole ‘integrates [the] judicial exception into a practical application [that] will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.’ In the instant case, the claims include an additional element such as a processor. While this element is recited, it is merely peripherally incorporated in order to implement the abstract idea. Put another way, this additional element is merely used to apply the abstract idea of registering relevant product information in a technological environment without effectuating any improvement or change to the functioning of the additional element or other technology. Applicant’s disclosure does not articulate or suggest how this additional element functions, individually or in combination, in any manner other than using generic functionality nor does the disclosure articulate how the elements provide a technical improvement. With respect to Applicant’s citations to the Specification (remarks page 11-12), improving the information provided to a buyer is an improvement to the abstract idea and not a technical improvement to a technical problem. Accordingly, the additional elements do not integrate the abstract idea into a practical application or provide significantly more because they merely amount to using the software architecture as a tool to perform the abstract idea.
35 U.S.C. § 103
Applicant argues the combination of Friedland/Clendinning does not teach the claims as amended. Remarks pages 13-18. The examiner disagrees. Initially, the examiner notes that Friedland, in [0095] and Fig. 5, teaches a comparison table between attributes of an item previously ordered by a buyer, and similar items and item attributes from other suppliers. Accordingly, Friedland teaches an analysis involving the comparison between the category ID registered by the data registration function and the category relationship information including the degree of relevance between the category ID of the buyer and the category ID of the supplier. Specifically, the comparison of item attributes (including an item type) of an item previously ordered by a buyer (interpreted to be the category ID of the buyer) with item attributes of other suppliers (interpreted to be the category ID of the supplier), is the comparison between the category ID registered by the data registration function and the category relationship information including the degree of relevance between the category ID of the buyer and the category ID of the supplier. Additionally, Clendinning teaches in a case that a category name for a product name code is not registered in shared category name dictionary information based on the detected category ID, the processor is configured to extract all category IDs registered as that product name code from the buyer product name information or the supplier product name information using the detected category ID, and acquire a category name from buyer category information or supplier category information with the detected category ID. Clendinning teaches this limitation at least in paragraphs [0045-0046], teaching a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value. Clendinning, see at least [0048-0049], further teaches determining whether or not the product identifier contained in the new information is found in the product map 2000, and if the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated. It is noted that translations are performed in a product-specific manner, where, see at least [0012], a table defining a retailer's product line may, for example, have product names, product numbers (e.g., Stock Keeping Units or SKUs), prices and other product features. Each row of this table holds data for a single product and each column holds a single attribute, such as a product name. Accordingly, a product map is interpreted to be supplier category information; a normalized attribute is the acquired category name and a non-normalized attribute is the category name that is unregistered. The pieces of information are associated with a table and therefore the category names are associated with product name codes and category IDs. Further, Clendinning teaches when a category group ID is acquired from the processor with the category name based on an analysis, the processor is configured to register a category name acquired as the category group ID in shared category name dictionary information. Clendinning teaches this limitation at least in paragraphs [0045-0046], teaching a normalization engine that translates or normalizes a list of attributes and values describing an object (product) into a list containing a canonical representation for each attribute and value, where, see at least [0048-0050], it is determined whether or not the product identifier contained in the new information is found in the product map 2000. If the identifier is found, at step 1006 normalization of the domains, attributes and values is initiated. For each of the attributes an alias list is maintained containing all known aliases for the canonical attribute. Here, the examiner interprets aliases and normalized values to be category group IDs, and the non-normalized values to be the category name. Accordingly, the combination of Friedland/Clendinning teaches these limitations in this claim. Further, the examiner notes that the claims employ non-functional language which is granted little to no patentable weight, though the examiner considered the claim language nonetheless. With respect to Applicant’s citations to the Specification and the figures, the examiner notes that these concepts are not encompassed within the claim language as written.
The Applicant argues claim 11 overcomes the cited art for the same reasons as claim 1. Remarks page 18. The examiner disagrees. The rejection to claim 1 has been maintained and claim 11 is rejected for the same reasons, as discussed above.

Conclusion
Previously cited Geva et al (US 10042895 B1), hereinafter Geva teaches a product information method. Different product listings may be aggregated and the information in the listings may be combined.
	Previously cited NPL reference U teaches a method of combining multiple listings from different suppliers for a same product. Information from multiple product listings is combined to create a more complete product listing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625